Citation Nr: 1444262	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3. Entitlement to an initial compensable rating for residuals of fracture of the right first metatarsophalangeal (MTP) joint, status post surgeries with scar, for the period from February 10, 2010, to August 26, 2013, and in excess of 10 percent from that date forward.  

4. Entitlement to a rating in excess of 10 percent for lumbosacral sprain/strain.  

5. Entitlement to a compensable rating for bilateral hearing loss.  

6. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1974, February 1975 to February 1979, and May 1981 to April 1987.  His service from April 1987 to September 1998 was dishonorable for VA purposes.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

In the decision that follows, the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  The reopened claim is being remanded for additional development.  Additionally, the Board finds that the remaining claims on appeal as listed on the title page of this decision should also be remanded for additional development.  The claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A rating decision in August 1990 denied service connection for atypical psychosis.  The Veteran did not perfect an appeal as to that determination and it is final. 

2.  Evidence received since the August 1990 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted since the August 1990 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Initially, the Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder was previously denied by way of an August 1990 rating decision which found that the condition not causally connected to service.  The Veteran did file a notice of disagreement (NOD) with the August 1990 rating decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The Veteran filed this claim for PTSD in 2005, and the claim was reopened and considered on a de novo basis as indicated in an August 2008 rating decision.  

The Board points out, however, that it does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis, the issue is as stated on the title page.  

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

In this case, the Veteran was specifically denied service connection for an acquired psychiatric disorder in 1990.  His current claim is that PTSD is of service origin, although the records show that he has been diagnosed not only with PTSD but also with depression.  Thus, the Board has determined that the present claim is a claim not only for PTSD but also for the depression otherwise shown in the medical records, and must be considered a claim to reopen a previously denied claim.  It is recharacterized as such, as well as recharacterized in accordance with Clemons, as a claim to reopen service connection for an acquired psychiatric disorder, to include PTSD and depression.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2013).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence that was of record at the time of the August 1990 rating decision consisted of the Veteran's service treatment records STRs) and post service treatment records dated in February and March 1989 showing that the Veteran was treated for substance abuse.  He also had psychiatric complaints, to include suicidal ideation, depression, and nervousness.  He said that his symptoms were related to his marital difficulties and the death of two baby sons.  He had auditory hallucinations and heard his dead sons.  The RO denied the claim for a psychiatric disorder noting that no such condition was noted during service or within the year thereafter.  

Evidence added to the record since August 1990 consists of ongoing VA and non-VA treatment records, additional VA examination reports, as well as the Veteran's lay statements and testimony. 

In 2005, the Veteran filed a claim for PTSD.  He submitted stressor statements in 2007 describing his proximity to a bomb explosion where fellow servicemen were killed.  At a recent hearing, he recalled that one such soldier was a Sergeant Leeds.  He also related his psychiatric problems to the death of his two baby sons.  Review of the records submitted since the 1990 denial reflects diagnosis of PTSD and depression.  (For example, see VA discharge summer dated March - July 2005.  A history of depression and PTSD was noted in May 2012.)  

The Board finds that the medical records which reflect the diagnoses of PTSD and depression in the years after initial treatment for psychiatric complaints in 1989 is evidence that is both new and material evidence and sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Each of these records is new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Moreover, the Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements which contend that there is a correlation in between his PTSD/depression and his experiences in service serves as credible evidence, in this case suggesting the existence of a causal connection between the current diagnosis and the Veteran's service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  

The basis of the prior denial was that there was no evidence of existence of a diagnosis of an acquired psychiatric disorder in service or within one year thereafter, or a causal connection between any other psychiatric disorder and the Veteran's service.  Because the new evidence confirms post service diagnoses of PTSD and depression, and also suggests a potential for causal connection between the current disorders and the Veteran's reported in-service experiences, the Board finds the evidence submitted since the August 1990 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  In determining that the evidence submitted since the August 1990 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b) (2013); see Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted, and the claim is reopened.  


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depression, can be adjudicated.  Moreover contemporaneous examinations are necessary to address the current severity of service-connected right toe, low back, and hearing loss conditions.  The Veteran's claim for a TDIU must also be addressed by medical personnel.  

The Veteran essentially contends that his current acquired psychiatric disabilities, to include PTSD and depression, are related to active service.  As noted earlier, the record includes post service diagnoses of these conditions.  It is not clear from a review of these records, however, whether the Veteran's current acquired psychiatric disabilities, to include PTSD and depressive disorder, are related to active service.  Given the foregoing, the Board finds that VA psychiatric examination is necessary to address the etiology of all psychiatric conditions present.  

Further, as to the Veteran's claim for service connection for PTSD, a grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. § 3.304(f) (2013) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

As to the claims for increased ratings for a service-connected right big toe disorder, a low back disorder, hearing impairment, and for entitlement to a TDIU, it is noted that VA examinations were conducted in August 2013 (right big toe and lower back) and an undated audiological test was added to the record in the recent past.  Apparently, this exam was also conducted in 2012 or 2013.  It is noted that the examiners who conducted the orthopedic and foot examinations did not review the claims file.  The results of these examinations resulted in an increase in the right big toe disability rating to 10 percent.  A 20 percent rating in effect for the lower back was decreased to 10 percent, and the noncompensable rating in effect for hearing impairment was confirmed and continued.  Entitlement to a TIDU claim was denied.  (See the January 2014 rating decision.)  

At the Veteran's videoconference hearing in July 2014, the Veteran expressed his disagreement with the conclusions reached as result of the 2013 VA examinations.  He expressly stated that the orthopedic examiner did not consider his complaints of numbness, and his said that his pain had worsened since the exam.  He also said that his right big toe condition and his hearing impairment had increased in severity since being examined in 2013.  As to the toe, it was red all of the time and was swollen and painful.  He reiterated that he was unemployable due to his service-connected disabilities which included asthma at 60 percent disabling.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.    

2.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

In the event that a diagnosis of PTSD is warranted, the examiner should state what stressors to which a diagnosis is attached.   

If a psychiatric disability other than PTSD is diagnosed (e.g., depressive disorder), the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  

3.  Schedule the Veteran for a VA orthopedic examination to more accurately determine the severity of his service-connected low back disability and his residuals of fracture of the right first MPT, as well as the impact of these service-connected disabilities on his ability to obtain and/or engage in substantially gainful employment.  

With regard to the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the orthopedic examination, the examiner should specifically comment regarding the severity of the Veteran's service-connected right big toe and lower back disabilities, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy or disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with the aforementioned disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such-flare-ups should be described.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports. 

4.  Arrange for an audiological evaluation of the Veteran to evaluate the current severity of his bilateral hearing loss.  The examiner is also requested to provide an opinion concerning the functional effects of bilateral hearing loss, including on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  All indicated studies, including audiological testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


